UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended: March 31, 2010 or oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number:0-11688 US ECOLOGY, INC. (Exact Name of Registrant as Specified in Its Charter) Delaware 95-3889638 (State of Incorporation) (I.R.S. Employer Identification Number) Lakepointe Centre I, 300 E. Mallard, Suite 300 Boise, Idaho (Address of Principal Executive Offices) (Zip Code) (208) 331-8400 (Registrant’s Telephone Number, Including Area Code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yeso No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer x Non-accelerated filero (Do not check if smaller reporting company) Smaller Reporting Company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yeso No x The number of shares of the registrant’s common stock, $0.01 par value, outstanding as of April 28, 2010 was 18,305,614. US ECOLOGY, INC. TABLE OF CONTENTS PART I. FINANCIAL INFORMATION Item 1. Financial Statements (Unaudited) Consolidated Balance Sheets as of March 31, 2010 and December 31, 2009 3 Consolidated Statements of Operations for the three months ended March 31, 2010 and 2009 4 Consolidated Statements of Cash Flows for the three months ended March 31, 2010 and 2009 5 Notes to Consolidated Financial Statements 6 Report of Independent Registered Public Accounting Firm 12 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 13 Item 3. Quantitative and Qualitative Disclosures About Market Risk 19 Item 4. Controls and Procedures 19 PART II. OTHER INFORMATION Cautionary Statement 20 Item 1. Legal Proceedings 20 Item 1A. Risk Factors 21 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 21 Item 3. Defaults Upon Senior Securities 21 Item 4. Removed and Reserved 21 Item 5. Other Information 21 Item 6. Exhibits 22 SIGNATURE 23 2 PART I. FINANCIAL INFORMATION Item 1. Financial Statements US ECOLOGY, INC. CONSOLIDATED BALANCE SHEETS (in thousands, except share and per share amounts) (unaudited) March 31, 2010 December 31, 2009 Assets Current Assets: Cash and cash equivalents $ $ Short-term investments Receivables, net Prepaid expenses and other current assets Deferred income taxes 41 Total current assets Property and equipment, net Restricted cash Other assets Total assets $ $ Liabilities and Stockholders’ Equity Current Liabilities: Accounts payable $ $ Deferred revenue Accrued liabilities Accrued salaries and benefits Income taxes payable Current portion of closure and post-closure obligations Current portion of capital lease obligations 11 11 Total current liabilities Long-term closure and post-closure obligations Long-term capital lease obligations 7 10 Deferred income taxes Total liabilities Contingencies and commitments Stockholders’ Equity Common stock $0.01 par value, 50,000 authorized; 18,306 shares issued Additional paid-in capital Retained earnings Common stock held in treasury, at cost, 122 and 155 shares, respectively ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See Notes to Consolidated Financial Statements. 3 US ECOLOGY, INC. CONSOLIDATED STATEMENTS OF OPERATIONS (in thousands, except per share data) (unaudited) Three Months Ended March 31, Revenue $ $ Direct operating costs Transportation costs Gross profit Selling, general and administrative expenses Operating income Other income (expense): Interest income 14 48 Interest expense (1
